Exhibit 10.6

 

THE SECURITIES EVIDENCED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT
BE SOLD, TRANSFERRED, OR ASSIGNED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN
ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL FOR THE HOLDER OF SUCH SECURITIES REASONABLY SATISFACTORY TO
THE COMPANY STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

No.:  2003-1

 

 

WARRANT

TO PURCHASE COMMON STOCK

OF

IMAGEWARE SYSTEMS, INC.

 

(void after June 13, 2009)

 

 


1.           ISSUANCE OF WARRANT.  FOR VALUE RECEIVED, ON AND AFTER THE DATE OF
ISSUANCE OF THIS WARRANT, AND SUBJECT TO THE TERMS AND CONDITIONS HEREIN SET
FORTH, THE HOLDER (AS DEFINED BELOW) IS ENTITLED TO PURCHASE FROM IMAGEWARE
SYSTEMS, INC., A CALIFORNIA CORPORATION (THE “COMPANY”), AT ANY TIME BEFORE 5:00
P.M. NEW YORK TIME ON JUNE 13, 2009 (THE “TERMINATION DATE”), AT A PRICE PER
SHARE EQUAL TO THE WARRANT PRICE (AS DEFINED BELOW AND SUBJECT TO ADJUSTMENT AS
DESCRIBED BELOW), THE WARRANT STOCK (AS DEFINED BELOW AND SUBJECT TO ADJUSTMENT
AS DESCRIBED BELOW) UPON EXERCISE OF THIS WARRANT (THIS “WARRANT”) PURSUANT TO
SECTION 6 HEREOF.


 


2.     DEFINITIONS.  AS USED IN THIS WARRANT, THE FOLLOWING TERMS HAVE THE
DEFINITIONS ASCRIBED TO THEM BELOW:


 


(A)           “BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY, SUNDAY OR
OTHER DAY ON WHICH THE NATIONAL OR STATE BANKS LOCATED IN THE STATE OF NEW YORK
OR THE STATE OF CALIFORNIA OR THE DISTRICT OF COLUMBIA ARE AUTHORIZED TO BE
CLOSED.


 


(B)           “COMMON STOCK” MEANS THE COMMON STOCK, PAR VALUE $0.01 PER SHARE,
OF THE COMPANY.


 


(C)           “HOLDER” MEANS LAURUS MASTER FUND, LTD., OR ITS ASSIGNS.


 


(D)           “PURCHASE AGREEMENT” MEANS THE NOTE AND WARRANT PURCHASE AGREEMENT
DATED AS OF MAY 22, 2002 BY AND BETWEEN THE COMPANY AND PERSEUS 2000,L.L.C., AS
AMENDED.


 


(E)           “COMPANY NOTES” MEANS ALL NOTES ISSUED TO L.F. GLOBAL HOLDINGS,
LLC (“LF”), AND LAURUS MASTER FUND, LTD. (“LAURUS”), PURSUANT TO THE CONSENT TO
ASSIGNMENT AND


 

--------------------------------------------------------------------------------


 

Amendment Agreement by and among LF, Laurus and the Company dated June 13, 2003
(the “Consent Agreement”).


 


(F)            “WARRANT PRICE” MEANS $2.11 PER SHARE, SUBJECT TO ADJUSTMENT AS
DESCRIBED IN SECTION 3 BELOW.


 


(G)           “WARRANT STOCK” MEANS THE SHARES OF COMMON STOCK (OR OTHER
SECURITIES) PURCHASABLE UPON EXERCISE OF THIS WARRANT OR ISSUABLE UPON
CONVERSION OF THIS WARRANT.  THE TOTAL NUMBER OF SHARES TO BE ISSUED UPON THE
EXERCISE OF THIS WARRANT SHALL BE 578,313, SUBJECT TO ADJUSTMENT AS DESCRIBED IN
SECTION 3 BELOW.


 


3.           ADJUSTMENTS AND NOTICES.  THE WARRANT PRICE AND THE NUMBER OF
SHARES OF WARRANT STOCK SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME IN
ACCORDANCE WITH THIS SECTION 3.


 


(A)           SUBDIVISION, STOCK DIVIDENDS OR COMBINATIONS.  IN CASE THE COMPANY
SHALL AT ANY TIME SUBDIVIDE THE OUTSTANDING SHARES OF COMMON STOCK OR SHALL
ISSUE A STOCK DIVIDEND WITH RESPECT TO THE COMMON STOCK, THE WARRANT PRICE IN
EFFECT IMMEDIATELY PRIOR TO SUCH SUBDIVISION OR THE ISSUANCE OF SUCH DIVIDEND
SHALL BE PROPORTIONATELY DECREASED, AND IN CASE THE COMPANY SHALL AT ANY TIME
COMBINE THE OUTSTANDING SHARES OF THE COMMON STOCK, THE WARRANT PRICE IN EFFECT
IMMEDIATELY PRIOR TO SUCH COMBINATION SHALL BE PROPORTIONATELY INCREASED, IN
EACH CASE EFFECTIVE AT THE CLOSE OF BUSINESS ON THE DATE OF SUCH SUBDIVISION,
DIVIDEND OR COMBINATION, AS THE CASE MAY BE.


 


(B)           RECLASSIFICATION, EXCHANGE, SUBSTITUTION, IN-KIND DISTRIBUTION. 
UPON ANY RECLASSIFICATIONS, EXCHANGE, SUBSTITUTION OR OTHER EVENT THAT RESULTS
IN A CHANGE OF THE NUMBER AND/OR CLASS OF THE SECURITIES ISSUABLE UPON EXERCISE
OR CONVERSION OF THIS WARRANT OR UPON THE PAYMENT OF A DIVIDEND IN SECURITIES OR
PROPERTY OTHER THAN SHARES OF COMMON STOCK, THE HOLDER SHALL BE ENTITLED TO
RECEIVE, UPON EXERCISE OR CONVERSION OF THIS WARRANT, THE NUMBER AND KIND OF
SECURITIES AND PROPERTY THAT THE HOLDER WOULD HAVE RECEIVED IF THIS WARRANT HAD
BEEN EXERCISED OR CONVERTED IMMEDIATELY BEFORE THE RECORD DATE FOR SUCH
RECLASSIFICATION, EXCHANGE, SUBSTITUTION, OR OTHER EVENT OR IMMEDIATELY PRIOR TO
THE RECORD DATE FOR SUCH DIVIDEND.  THE COMPANY OR ITS SUCCESSOR SHALL PROMPTLY
ISSUE TO THE HOLDER A NEW WARRANT FOR SUCH NEW SECURITIES OR OTHER PROPERTY. 
THE NEW WARRANT SHALL PROVIDE FOR ADJUSTMENTS WHICH SHALL BE AS NEARLY
EQUIVALENT AS MAY BE PRACTICABLE TO THE ADJUSTMENTS PROVIDED FOR IN THIS SECTION
3 INCLUDING, WITHOUT LIMITATION, ADJUSTMENTS TO THE WARRANT PRICE AND TO THE
NUMBER OF SECURITIES OR PROPERTY ISSUABLE UPON EXERCISE OR CONVERSION OF THE NEW
WARRANT.  THE PROVISIONS OF THIS SECTION 3(B) SHALL SIMILARLY APPLY TO
SUCCESSIVE RECLASSIFICATIONS, EXCHANGES, SUBSTITUTIONS, OR OTHER EVENTS AND
SUCCESSIVE DIVIDENDS.  AS USED IN THIS SECTION 3(B), THE TERM “PROPERTY” SHALL
NOT INCLUDE CASH.


 


(C)           REORGANIZATION, MERGER ETC.  IN CASE OF ANY (I) MERGER OR
CONSOLIDATION OF THE COMPANY INTO OR WITH ANOTHER CORPORATION WHERE THE COMPANY
IS NOT THE SURVIVING CORPORATION, (II) SALE, TRANSFER OR LEASE (BUT NOT
INCLUDING A TRANSFER OR LEASE BY PLEDGE OR MORTGAGE TO A BONA FIDE LENDER) OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR (III) SALE BY THE
COMPANY’S SHAREHOLDERS OF 50% OR MORE OF THE COMPANY’S OUTSTANDING SECURITIES IN
ONE OR MORE RELATED TRANSACTIONS, THE COMPANY, OR SUCH SUCCESSOR OR PURCHASING
CORPORATION, AS THE CASE MAY BE, SHALL, AS A CONDITION TO CLOSING ANY SUCH
REORGANIZATION, MERGER OR SALE, DULY EXECUTE AND DELIVER TO THE HOLDER HEREOF A
NEW WARRANT SO THAT THE HOLDER SHALL HAVE

 

2

--------------------------------------------------------------------------------


 

the right to receive, at a total purchase price not to exceed that payable upon
the exercise or conversion of the unexercised or unconverted portion of this
Warrant, and in lieu of the shares of the Common Stock theretofore issuable upon
exercise or conversion of this Warrant, the kind and amount of shares of stock,
other securities, money and property receivable upon such reorganization, merger
or sale by the Holder of the number of shares of Common Stock then purchasable
under this Warrant.  Such new warrant shall provide for adjustments that shall
be as nearly equivalent as may be practicable to the adjustments provided for in
this Section 3.  The provisions of this subparagraph (c) shall similarly apply
to successive reorganizations, mergers and sales.


 


(D)           DILUTIVE ISSUANCES.     (I)         SUBJECT TO OBTAINING
SHAREHOLDER APPROVAL, IF REQUIRED, PURSUANT TO SUBSECTION (VII) BELOW, IF THE
COMPANY, AT ANY TIME OR FROM TIME TO TIME AFTER THE DATE HEREOF, SHALL ISSUE ANY
ADDITIONAL STOCK (AS DEFINED BELOW) WITHOUT CONSIDERATION OR FOR AN EFFECTIVE
PRICE LESS THAN THE WARRANT PRICE IN EFFECT IMMEDIATELY PRIOR TO THE ISSUANCE OF
SUCH ADDITIONAL STOCK, OTHER THAN A SUBDIVISION OR COMBINATION OF SHARES OF
COMMON STOCK OR AS A DIVIDEND OR OTHER DISTRIBUTION OF COMMON STOCK AS PROVIDED
FOR ELSEWHERE IN THIS WARRANT, THEN AND IN EACH SUCH CASE THE THEN EXISTING
WARRANT PRICE SHALL BE REDUCED AS OF THE CLOSE OF BUSINESS ON THE DATE OF SUCH
ISSUE OR SALE TO A PRICE EQUAL TO THE LOWEST SUCH EFFECTIVE PRICE.  “EFFECTIVE
PRICE” OF ADDITIONAL STOCK MEANS THE QUOTIENT DETERMINED BY DIVIDING THE TOTAL
NUMBER OF SHARES OF ADDITIONAL STOCK ISSUED OR SOLD, OR DEEMED TO HAVE BEEN
ISSUED OR SOLD BY THE COMPANY UNDER THIS SECTION, INTO THE AGGREGATE
CONSIDERATION RECEIVED, OR DEEMED TO HAVE BEEN RECEIVED BY THE COMPANY FOR SUCH
ISSUE UNDER THIS SECTION, FOR SUCH ADDITIONAL STOCK.

 

(ii)           In the case of the issuance of Common Stock for cash, the
consideration received therefor shall be deemed to be the amount of cash paid
therefor before deducting any reasonable discounts, commissions or other
expenses allowed, paid or incurred by the company for any underwriting or
otherwise in connection with the issuance and sale thereof.

 

(iii)          In the case of the issuance of Common Stock for a consideration
in whole or in part other than cash, the consideration other than cash received
therefor shall be deemed to be the fair value thereof as reasonably determined
by the Board of Directors of the Company in its good faith judgment irrespective
of any accounting treatment.

 

(iv)          In the case of the issuance, whether before, on or after the date
hereof, of options to purchase or rights to subscribe for Common Stock,
securities by their terms convertible into or exchangeable for Common Stock or
options to purchase or rights to subscribe for such convertible or exchangeable
securities (which are not excluded from the definition of Additional Stock), the
following provisions shall apply:

 

(A)          The aggregate maximum number of shares of Common Stock deliverable
upon exercise of such options to purchase or rights to subscribe for Common
Stock shall be deemed to have been issued at the time such options or rights
were issued and for a consideration equal to the consideration (determined in
the manner provided in clauses (ii) or (iii)), if any, received by the Company
upon the issuance of such options or rights plus the minimum purchase price
provided in such options or rights (without taking into account potential
anti-dilution adjustments) for the Common Stock covered thereby.

 

3

--------------------------------------------------------------------------------


 

(B)           The aggregate maximum number of shares of Common Stock deliverable
upon conversion of or in exchange for any such convertible or exchangeable
securities or upon the exercise of options to purchase or rights to subscribe
for such convertible or exchangeable securities and subsequent conversion or
exchange thereof shall be deemed to have been issued at the time such securities
were issued or such options or rights were issued and for a consideration equal
to the consideration, if any, received by the corporation for any such
securities and related options or rights (excluding any cash received on account
of accrued interest or accrued dividends), plus the additional consideration, if
any, to be received by the Company upon the conversion or exchange of such
securities or the exercise of any related options or rights (the consideration
in each case to be determined in the manner provided in clauses (ii) or (iii)).

 

(C)           In the event of any change in the number of shares of Common Stock
deliverable or any increase in the consideration payable to the Company upon
exercise of such options or rights or upon conversion of or in exchange for such
convertible or exchangeable securities, including, but not limited to, a change
resulting from the antidilution provisions thereof, the Warrant Price obtained
with respect to the adjustment that was made upon the issuance of such options,
rights or securities, and any subsequent adjustments based thereon, shall be
recomputed to reflect such change, but no further adjustment shall be made for
the actual issuance of Common Stock or any payment of such consideration upon
the exercise of any such options or rights or the conversion or exchange of such
securities.

 

(D)          Upon the expiration of any such options or rights, the termination
of any such rights to convert or exchange or the expiration of any options or
rights related to such convertible or exchangeable securities, the Warrant Price
obtained with respect to the adjustment which was made upon the issuance of such
options, rights or securities or options or rights related to such securities,
and any subsequent adjustments based thereon, shall be recomputed to reflect the
issuance of only the number of shares of Common Stock actually issued upon the
exercise of such options or rights, upon the conversion or exchange of such
securities or upon the exercise of the options or rights related to such
securities.  Upon the expiration of any such options or rights, the termination
of any such rights to convert or exchange or the expiration of any options or
rights related to such convertible or exchangeable securities, only the number
of shares of Common Stock actually issued upon the exercise of such options or
rights, upon the conversion or exchange of such securities or upon the exercise
of the options or rights related to such securities shall continue to be deemed
to be issued.

 

(E)           The number of shares of Common Stock deemed issued and the
consideration deemed paid therefor pursuant to clauses (iv)(A) and (iv)(B) of
this Section 3(d) shall be appropriately adjusted to reflect any change,
termination or expiration of the type described in either clause (iv)(C) or
(iv)(D) of this Section 3(d).

 

(v)           “Additional Stock” shall mean any shares of Common Stock issued
(or deemed to have been issued pursuant to clause (iv) of this Section 3(d)) by
the Company after the date hereof other than shares of Common Stock issued or
issuable:

 

4

--------------------------------------------------------------------------------


 

(A)          to employees, officers or directors of the Company, pursuant to
stock purchase or stock option plans or other arrangements that are approved by
the Company’s Board of Directors;

 

(B)           pursuant to any rights, agreements, options or warrants
outstanding as of the date hereof and disclosed in writing to the Holder; and
stock issued pursuant to any such rights or agreements granted after the date
hereof;

 

(C)           in connection with any stock split, stock dividend or
recapitalization by the Company;

 

(D)          upon conversion of any Company Notes or the Company’s Series B
Preferred Stock or upon exercise or conversion of the Purchaser’s Warrants or
the Warrants issued pursuant to the Purchase Agreement;

 

(E)           shares of Common Stock (and/or options, warrants or other Common
Stock purchase rights issued pursuant to such options, warrants or other rights)
issued for consideration other than cash pursuant to a merger, consolidation,
strategic alliance, acquisition or similar business combination approved by the
Board of Directors;

 

(F)           pursuant to any equipment leasing, real property leasing or loan
arrangement, or debt financing from a bank or similar financial or lending
institution approved by the Company’s Board of Directors, the principal purpose
of which is not to raise equity capital; or

 

(G)           by the Company in connection with joint ventures, manufacturing,
marketing or distribution arrangements or technology transfer or development
arrangements; provided that such strategic transactions and the issuance of
shares in connection therewith have been approved by the Company’s Board of
Directors and the principal purpose thereof is not to raise equity capital.

 

(vi)          “Common Stock Equivalent Share” means with respect to any security
that is ultimately convertible into shares of Common Stock or ultimately
exercisable for shares of Common Stock, the total number of shares of Common
Stock that may be acquired upon full exercise of all such rights.

 

(vii)         Notwithstanding anything to the contrary in this Warrant, unless
and until the Company obtains shareholder approval, no adjustment will be made
under Subsection (d)(i) above if  such adjustment would cause the maximum number
of shares of Common Stock issuable pursuant to the Company Notes, Purchaser’s
Warrants (as defined in Consent Agreement) and the warrants issued pursuant to
the Purchase Agreement (collectively the “Convertible Securities”), to exceed
the maximum number of shares of Common Stock that the Company is permitted to
issue, without such shareholder approval, pursuant to and in compliance with the
American Stock Exchange Listing Standards, Policies and Requirements, or any
successor provisions, so long as the Common Stock is listed on such Exchange or
a successor exchange.

 

5

--------------------------------------------------------------------------------


 


(E)           CERTIFICATE OF ADJUSTMENT.  IN EACH CASE OF AN ADJUSTMENT OR
READJUSTMENT OF THE WARRANT PRICE, THE COMPANY, AT ITS OWN EXPENSE, SHALL CAUSE
ITS CHIEF FINANCIAL OFFICER TO COMPUTE SUCH ADJUSTMENT OR READJUSTMENT IN
ACCORDANCE WITH THE PROVISIONS HEREOF AND PREPARE A CERTIFICATE SHOWING SUCH
ADJUSTMENT OR READJUSTMENT, AND SHALL MAIL SUCH CERTIFICATE, BY FIRST CLASS
MAIL, POSTAGE PREPAID, TO THE HOLDER.  THE CERTIFICATE SHALL SET FORTH SUCH
ADJUSTMENT OR READJUSTMENT, SHOWING IN DETAIL THE FACTS UPON WHICH SUCH
ADJUSTMENT OR READJUSTMENT IS BASED.  NO ADJUSTMENT OF THE WARRANT PRICE SHALL
BE REQUIRED TO BE MADE UNLESS IT WOULD RESULT IN AN INCREASE OR DECREASE OF AT
LEAST ONE CENT, BUT ANY ADJUSTMENTS NOT MADE BECAUSE OF THIS SENTENCE SHALL BE
CARRIED FORWARD AND TAKEN INTO ACCOUNT IN ANY SUBSEQUENT ADJUSTMENT OTHERWISE
REQUIRED HEREUNDER.


 


(F)            ADJUSTMENT TO NUMBER OF SHARES OF WARRANT STOCK.  IN THE EVENT
THE WARRANT PRICE IS ADJUSTED UNDER ANY PROVISION OF THIS SECTION 3, THE NUMBER
OF SHARES OF WARRANT STOCK SHALL BE SIMULTANEOUSLY ADJUSTED BY MULTIPLYING THE
NUMBER OF SHARES OF WARRANT STOCK BY A FRACTION, THE NUMERATOR OF WHICH IS THE
WARRANT PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT AND THE DENOMINATOR
OF WHICH IS THE WARRANT PRICE IN EFFECT IMMEDIATELY AFTER SUCH ADJUSTMENT.


 


(G)           NO IMPAIRMENT.  THE COMPANY SHALL NOT, BY AMENDMENT OF ITS
ARTICLES OF INCORPORATION OR THROUGH A REORGANIZATION, TRANSFER OF ASSETS,
CONSOLIDATION, MERGER, DISSOLUTION, ISSUE, OR SALE OF SECURITIES OR ANY OTHER
VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF
THE TERMS TO BE OBSERVED OR PERFORMED UNDER THIS WARRANT BY THE COMPANY, BUT
SHALL AT ALL TIMES IN GOOD FAITH ASSIST IN CARRYING OUT ALL OF THE PROVISIONS OF
THIS SECTION 3 AND IN TAKING ALL SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE
TO PROTECT THE HOLDER’S RIGHTS UNDER THIS SECTION 3 AGAINST IMPAIRMENT.  IF THE
COMPANY TAKES ANY ACTION AFFECTING THE COMMON STOCK OR ANY OTHER EVENT OCCURS AS
TO WHICH THE PROVISIONS OF THIS SECTION 3 ARE NOT STRICTLY APPLICABLE OR IF
STRICTLY APPLICABLE WOULD NOT FAIRLY PROTECT THE HOLDER’S RIGHTS UNDER THIS
WARRANT, THEN THE BOARD OF DIRECTORS OF THE COMPANY SHALL MAKE AN ADJUSTMENT IN
THE NUMBER AND/OR CLASS OF SHARES AVAILABLE UNDER THIS WARRANT, THE WARRANT
PRICE, OR THE APPLICATION OF SUCH PROVISIONS, SO AS TO PROTECT THE HOLDER’S
RIGHTS UNDER THIS WARRANT AS AFORESAID.  THE ADJUSTMENT WILL BE SUCH AS WILL
GIVE THE HOLDER UPON EXERCISE FOR THE SAME AGGREGATE WARRANT PRICE THE SAME
NUMBER, CLASS AND KIND OF SECURITIES THE HOLDER WOULD HAVE OWNED HAD THE WARRANT
BEEN EXERCISED PRIOR TO THE OCCURRENCE OF EVENT REQUIRING ADJUSTMENT AND HAD THE
HOLDER CONTINUED TO HOLD SUCH SECURITIES UNTIL AFTER THE OCCURRENCE OF SUCH
EVENT.


 


(H)           FRACTIONAL SHARES.  NO FRACTIONAL SHARES SHALL BE ISSUABLE UPON
EXERCISE OR CONVERSION OF THE WARRANT AND THE NUMBER OF SHARES TO BE ISSUED
SHALL BE ROUNDED DOWN TO THE NEAREST WHOLE SHARE.  IF A FRACTIONAL SHARE
INTEREST ARISES UPON ANY EXERCISE OR CONVERSION OF THE WARRANT, THE COMPANY
SHALL ELIMINATE SUCH FRACTIONAL SHARE INTEREST BY PAYING THE HOLDER AN AMOUNT
COMPUTED BY MULTIPLYING THE FRACTIONAL INTEREST BY THE FAIR MARKET VALUE OF A
FULL SHARE.

 


4.             NO SHAREHOLDER RIGHTS.  THIS WARRANT, BY ITSELF, AS DISTINGUISHED
FROM ANY SHARES PURCHASED HEREUNDER, SHALL NOT ENTITLE ITS HOLDER TO ANY OF THE
RIGHTS OF A SHAREHOLDER OF THE COMPANY.

 

6

--------------------------------------------------------------------------------


 


5.             RESERVATION OF STOCK.  ON AND AFTER THE DATE HEREOF, THE COMPANY
WILL RESERVE FROM ITS AUTHORIZED AND UNISSUED COMMON STOCK A SUFFICIENT NUMBER
OF SHARES TO PROVIDE FOR THE ISSUANCE OF WARRANT STOCK UPON THE EXERCISE OR
CONVERSION OF THIS WARRANT.  ISSUANCE OF THIS WARRANT SHALL CONSTITUTE FULL
AUTHORITY TO THE COMPANY’S OFFICERS WHO ARE CHARGED WITH THE DUTY OF EXECUTING
STOCK CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY CERTIFICATES FOR SHARES OF
WARRANT STOCK ISSUABLE UPON THE EXERCISE OR CONVERSION OF THIS WARRANT.


 


6.           EXERCISE OF WARRANT.  THIS WARRANT MAY BE EXERCISED AS A WHOLE OR
PART BY THE HOLDER, AT ANY TIME AFTER THE DATE HEREOF PRIOR TO THE TERMINATION
OF THIS WARRANT, BY THE SURRENDER OF THIS WARRANT, TOGETHER WITH THE NOTICE OF
EXERCISE AND INVESTMENT REPRESENTATION STATEMENT IN THE FORMS ATTACHED HERETO AS
ATTACHMENTS 1 AND 2, RESPECTIVELY, DULY COMPLETED AND EXECUTED AT THE PRINCIPAL
OFFICE OF THE COMPANY, SPECIFYING THE PORTION OF THE WARRANT TO BE EXERCISED AND
ACCOMPANIED BY PAYMENT IN FULL OF THE WARRANT PRICE IN CASH OR BY CHECK WITH
RESPECT TO THE SHARES OF WARRANT STOCK BEING PURCHASED.  THIS WARRANT SHALL BE
DEEMED TO HAVE BEEN EXERCISED IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE
DATE OF ITS SURRENDER FOR EXERCISE AS PROVIDED ABOVE, AND THE PERSON ENTITLED TO
RECEIVE THE SHARES OF WARRANT STOCK ISSUABLE UPON SUCH EXERCISE SHALL BE TREATED
FOR ALL PURPOSES AS THE HOLDER OF SUCH SHARES OF RECORD AS OF THE CLOSE OF
BUSINESS ON SUCH DATE.  AS PROMPTLY AS PRACTICABLE AFTER SUCH DATE, THE COMPANY
SHALL ISSUE AND DELIVER TO THE PERSON OR PERSONS ENTITLED TO RECEIVE THE SAME A
CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF FULL SHARES OF WARRANT STOCK
ISSUABLE UPON SUCH EXERCISE.  IF THIS WARRANT SHALL BE EXERCISED FOR LESS THAN
THE TOTAL NUMBER OF SHARES OF WARRANT STOCK THEN ISSUABLE UPON EXERCISE,
PROMPTLY AFTER SURRENDER OF THIS WARRANT UPON SUCH EXERCISE, THE COMPANY WILL
EXECUTE AND DELIVER A NEW WARRANT, DATED THE DATE HEREOF, EVIDENCING THE RIGHT
OF THE HOLDER TO THE BALANCE OF THIS WARRANT STOCK PURCHASABLE HEREUNDER UPON
THE SAME TERMS AND CONDITIONS SET FORTH HEREIN.


 


7.           CONVERSION.  IN LIEU OF EXERCISING THIS WARRANT OR ANY PORTION
HEREOF, AT ANY TIME THE HOLDER HEREOF SHALL HAVE THE RIGHT TO CONVERT THIS
WARRANT OR ANY PORTION HEREOF INTO WARRANT STOCK BY EXECUTING AND DELIVERING TO
THE COMPANY AT ITS PRINCIPAL OFFICE THE WRITTEN NOTICE OF CONVERSION AND
INVESTMENT REPRESENTATION STATEMENT IN THE FORMS ATTACHED HERETO AS ATTACHMENTS
2 AND 3, SPECIFYING THE PORTION OF THE WARRANT TO BE CONVERTED, AND ACCOMPANIED
BY THIS WARRANT.  THE NUMBER OF SHARES OF WARRANT STOCK TO BE ISSUED TO HOLDER
UPON SUCH CONVERSION SHALL BE COMPUTED USING THE FOLLOWING FORMULA:

 

X=(P)(Y)(A-B)/A

 

where X =                                      the number of shares of Common
Stock to be issued to the Holder for the portion of the Warrant being converted.

 

P =                             the portion of the Warrant being converted
expressed as a decimal fraction.

 

Y =                            the total number of shares of Common Stock
issuable upon exercise of the Warrant in full.

 

A =                          the fair market value of one share of Warrant Stock
which  means (i) the fair market value of the Warrant Stock as of the last
Business Day immediately prior to the date the notice of

 

7

--------------------------------------------------------------------------------


 

conversion is received by the Company, as reported in the principal market for
such securities or, if no such market exists, as determined in good faith by the
Company’s Board of Directors, or (ii) if this Warrant is being converted in
conjunction with a public offering of stock the price to the public per share
pursuant to the offering.

 

B =                              the Warrant Price on the date of conversion.

 

Any portion of this Warrant that is converted shall be immediately canceled. 
This Warrant or any portion hereof shall be deemed to have been converted
immediately prior to the close of business on the date of its surrender for
conversion as provided above, and the person entitled to receive the shares of
Warrant Stock issuable upon such conversion shall be treated for all purposes as
the holder of such shares of record as of the close of business on such date. 
As promptly as practicable after such date, the Company shall issue and deliver
to the person or persons entitled to receive the same a certificate or
certificates for the number of full shares of Warrant Stock issuable upon such
conversion.  If the Warrant shall be converted for less than the total number of
shares of Warrant Stock then issuable upon conversion, promptly after surrender
of the Warrant upon such conversion, the Company will execute and deliver a new
warrant, dated the date hereof, evidencing the right of the Holder to the
balance of the Warrant Stock purchasable hereunder upon the same terms and
conditions set forth herein.  If this Warrant is converted, as a whole or in
part, after the occurrence of an event as to which Section 3(c) is applicable,
the Holder shall receive the consideration contemplated by Section 3(c) in lieu
of Common Stock of the Company.


 


8.           TRANSFER OF WARRANT.  THIS WARRANT MAY BE TRANSFERRED OR ASSIGNED
BY THE HOLDER HEREOF IN WHOLE OR IN PART, PROVIDED THAT THE TRANSFEROR PROVIDES,
AT THE COMPANY’S REQUEST, AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH TRANSFER DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND THE
SECURITIES LAWS APPLICABLE WITH RESPECT TO ANY OTHER APPLICABLE JURISDICTION.


 


9.           TERMINATION.  THIS WARRANT SHALL TERMINATE ON 5:00 P.M. NEW YORK
TIME ON THE TERMINATION DATE.


 


10.                        MISCELLANEOUS.  THIS WARRANT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, AS SUCH LAWS ARE APPLIED TO CONTRACTS TO BE
ENTERED INTO AND PERFORMED ENTIRELY IN NEW YORK BY NEW YORK RESIDENTS. IN THE
EVENT OF ANY DISPUTE AMONG THE HOLDER AND THE COMPANY ARISING OUT OF THE TERMS
OF THIS WARRANT, THE PARTIES HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE
FEDERAL AND STATE COURTS LOCATED IN THE STATE OF NEW YORK FOR RESOLUTION OF SUCH
DISPUTE, AND AGREE NOT TO CONTEST SUCH EXCLUSIVE JURISDICTION OR SEEK TO
TRANSFER ANY ACTION RELATING TO SUCH DISPUTE TO ANY OTHER JURISDICTION.  THE
HEADINGS IN THIS WARRANT ARE FOR PURPOSES OF CONVENIENCE AND REFERENCE ONLY, AND
SHALL NOT BE DEEMED TO CONSTITUTE A PART HEREOF.  NEITHER THIS WARRANT NOR ANY
TERM HEREOF MAY BE CHANGED OR WAIVED ORALLY, BUT ONLY BY AN INSTRUMENT IN
WRITING SIGNED BY THE COMPANY AND THE HOLDER OF THIS WARRANT.  ALL NOTICES AND
OTHER COMMUNICATIONS FROM THE COMPANY TO THE HOLDER OF THIS WARRANT SHALL BE
DELIVERED PERSONALLY OR BY FACSIMILE TRANSMISSION OR MAILED BY FIRST CLASS MAIL,
POSTAGE PREPAID, TO THE ADDRESS OR FACSIMILE NUMBER FURNISHED TO THE

 

8

--------------------------------------------------------------------------------


 


COMPANY IN WRITING BY THE LAST HOLDER OF THIS WARRANT WHO SHALL HAVE FURNISHED
AN ADDRESS OR FACSIMILE NUMBER TO THE COMPANY IN WRITING, AND IF MAILED SHALL BE
DEEMED GIVEN THREE DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL.

 

 

ISSUED:    June 13, 2003

 

 

 

IMAGEWARE SYSTEMS, INC.

 

 

 

By:

/s/ S. James Miller, Jr.

 

 

 

 

Name:

S. James Miller, Jr.

 

 

 

 

Title:

Chairman, CEO and President

 

9

--------------------------------------------------------------------------------


 

Attachment 1

 

 

NOTICE OF EXERCISE

 

TO:                                         

 

1.             The undersigned hereby elects to purchase
                            shares of the Warrant Stock of ImageWare Systems,
Inc. pursuant to the terms of the attached Warrant, and tenders herewith payment
of the purchase price in full, together with all applicable transfer taxes, if
any.

 

2.             Please issue a certificate or certificates representing said
shares of Warrant Stock in the name of the undersigned or in such other name as
is specified below:

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

(Date)

 

(Name of Warrant Holder)

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Attachment 2

 

INVESTMENT REPRESENTATION STATEMENT

 

Shares of the Common Stock

(as defined in the attached Warrant) of

ImageWare Systems, Inc.

 

In connection with the purchase of the above-listed securities, the undersigned
hereby represents to ImageWare Systems, Inc. (the “Company”) as follows:

 

(a)           The securities to be received upon the exercise of the Warrant
(the “Securities”) will be acquired for investment for its own account, not as a
nominee or agent, and not with a view to the sale or distribution of any part
thereof, and the undersigned has no present intention of selling, granting
participation in or otherwise distributing the same, but subject, nevertheless,
to any requirement of law that the disposition of its property shall at all
times be within its control.  By executing this statement, the undersigned
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer, or grant participations to such
person or to any third person, with respect to any Securities issuable upon
exercise of the Warrant.

 

(b)           The undersigned understands that the Securities issuable upon
exercise of the Warrant at the time of issuance may not be registered under the
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
securities laws, on the ground that the issuance of such securities is exempt
pursuant to Section 4(2) of the Securities Act and state law exemptions relating
to offers and sales not by means of a public offering, and that the Company’s
reliance on such exemptions is predicated on the undersigned’s representations
set forth herein.

 

(c)           The undersigned agrees that in no event will it make a disposition
of any Securities acquired upon the exercise of the Warrant unless and until (i)
it shall have notified the Company of the proposed disposition and shall have
furnished the Company with a statement of the circumstances surrounding the
proposed disposition, and (ii) it shall have furnished the Company with an
opinion of counsel satisfactory to the Company and Company’s counsel to the
effect that (A) appropriate action necessary for compliance with the Securities
Act and any applicable state securities laws has been taken or an exemption from
the registration requirements of the Securities Act and such laws is available,
and (B) the proposed transfer will not violate any of said laws.

 

(d)           The undersigned acknowledges that an investment in the Company is
highly speculative and represents that it is able to fend for itself in the
transactions contemplated by this statement, has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investments, and has the ability to bear the economic risks
(including the risk of a total loss) of its investment.  The undersigned
represents that it has had the opportunity to ask questions of the Company
concerning the Company’s business and assets and to obtain any additional
information which it considered necessary to verify the accuracy of or to
amplify the Company’s disclosures, and has had all questions which have been

 

--------------------------------------------------------------------------------


 

asked by it satisfactorily answered by the Company.  The undersigned represents
that it is an “accredited investor” within the meaning of Regulation D of the
Securities Act.

 

(e)           The undersigned acknowledges that the Securities issuable upon
exercise or conversion of the Warrant must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available.  The undersigned is aware of the provisions of Rule
144 promulgated under the Securities Act which permit limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things, the existence of a public market for
the shares, the availability of certain current public information about the
Company, the resale occurring not less than one year after a party has purchased
and paid for the security to be sold from the Company or any affiliate of the
Company, the sale being through a “broker’s transaction” or in transactions
directly with a “market maker” (as provided by Rule 144(f)) and the number of
shares being sold during any three month period not exceeding specified
limitations.

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

(Typed or Printed Name)

 

 

 

By:

 

 

 

(Signature)

 

 

 

(Title)

 

2

--------------------------------------------------------------------------------


 

Attachment 3

 

 

NOTICE OF CONVERSION

 

TO:                                                

 

1.             The undersigned hereby elects to acquire
                               shares of the Warrant Stock of ImageWare Systems,
Inc. pursuant to the terms of the attached Warrant, by conversion of
                  percent (             %) of the Warrant.

 

2.             Please issue a certificate or certificates representing said
shares of Warrant Stock in the name of the undersigned or in such other name as
is specified below:

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

(Date)

 

(Name of Warrant Holder)

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

(Title and signature of authorized person)

 

--------------------------------------------------------------------------------